         Case 1:20-cv-10335-KPF Document 12 Filed 04/06/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007

                                                       April 6, 2021

VIA ECF

                                                                       MEMO ENDORSED
Hon. Katherine Polk Failla
United States District Judge
United States District Court
40 Foley Square
New York, New York 10007

       Re:     Mauvais, et al. v. Wolf, et al., No. 20 Civ. 10335 (KPF)

Dear Judge Failla:

        This Office represents the government in this action in which the plaintiffs seek an order
compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate their Petition for
Alien Relative (Form I-130) and Application to Register Permanent Residence or Adjust Status
(Form I-485). On behalf of the government, I write respectfully to request a one-month extension
of the government’s time to respond to the complaint (i.e., from April 9, 2021, to May 10, 2021).
I also respectfully request that the initial conference presently scheduled for April 20, 2021, be
adjourned to a date at least one week after May 10, 2021.

        By way of background, USCIS interviewed plaintiffs regarding their Form I-130 and Form
I-485 on February 9, 2021. That same day, USCIS approved the Form I-130 but denied the Form
I-485. As the adjudications sought in the complaint have been completed, the government is
discussing with plaintiffs’ counsel whether the case can now be dismissed. The extension and
adjournment are requested so that the parties can continue their discussions in this regard and
potentially resolve this matter without further intervention of the Court. This is the second request
for an extension and adjournment. 1 Plaintiffs’ counsel consents to these requests.

       I thank the Court for its consideration of this letter.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney

                                                 By:    s/ Michael J. Byars
                                                       MICHAEL J. BYARS
                                                       Assistant United States Attorney
                                                       Telephone: (212) 637-2786
                                                       Facsimile: (212) 637-2786
                                                       E-mail: michael.byars@usdoj.gov

cc: Counsel of record (via ECF)

1
 On January 14, 2021, the government requested an extension and adjournment in light of the
February 9, 2021 interview. See ECF No. 9. The Court granted the request. See ECF No. 10.
         Case 1:20-cv-10335-KPF Document 12 Filed 04/06/21 Page 2 of 2




Application GRANTED. The initial pretrial conference scheduled
for April 20, 2021 is hereby ADJOURNED to May 18, 2021, at 11:00
a.m. At the appointed time, the parties shall call (888)
363-4749 and enter access code 5123533. Please note, the
conference will not be available prior to 11:00 a.m. The
parties' joint pre-conference letter and proposed case management
plan (see Dkt. #7), shall be due on or by May 13, 2021.

Dated:      April 6, 2021               SO ORDERED.
            New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
